IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 97-10220

                         Summary Calendar


BILLY S. STRONG,
                                          Plaintiff-Appellant,

                              versus
THE CITY OF GRAND PRAIRIE, TEXAS; JOHN
BRIMMER; GARY GWYN; HARRY CRUMB;
OLEN MANNING,
                                          Defendants-Appellees.




          Appeal from the United States District Court
               For the Northern District of Texas
                        (3:95-CV-2605-T)


                         October 10, 1997

Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Billy Strong appeals the district court’s grant of summary

judgment in favor of Officers John Brimmer and Olen Manning of the

Grand Prairie Police Department.   Strong alleges that Brimmer and

Manning falsely arrested him and maliciously prosecuted him in

connection with two separate arrest warrants.     Strong argues on

appeal that Brimmer and Manning are not entitled to qualified


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
immunity on his federal law claims and official immunity on his

state law claims.

     After reviewing the record, we conclude that Brimmer and

Manning acted in an objectively reasonable manner and in good

faith. In this regard, we agree with the reasoning of the district

court.   See Strong v. City of Grand Prairie, No. 3:95-CV-2605-T

(N.D. Tex. Dec. 6, 1996); Strong v. City of Grand Prairie, No.

3:95-CV-2605-T (N.D. Tex. Jan. 8, 1997).   Accordingly, Brimmer and

Manning are entitled to summary judgment based upon qualified

immunity and Texas’s law of official immunity.

     AFFIRMED.




                                2